DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.

3.	Claims 26-34, 36 and 37 are pending.
	Claims 1, 3, 10, 11 and 22-25 and 35 have been cancelled.
	Claim 26 has been amended.
	Claims 36 and 37 have been added.
	Claims 26-34, 36 and 37 are examined on the merits.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 101
5.	Formerly, the claimed invention (claim(s) 1, 3, 10, 11, 22-25 and 35) was not directed to patent eligible subject matter. However, as indicated in the Advisory Action mailed November 23, 2021, the said claims have been cancelled, see Amendments to the Claims submitted November 4, 2021.
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The rejection of claims 26-34 and new claims 36 and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scambia et al. (Int. J. Cancer 57(3): 318-323, May 1994), and further in view of Abraham (Community Oncology 7(6): 249 and 250, June 2010), Fung et al., WO 2008/123948 A1 (published 16 October 2008) and Abe et al., US 2012/0045779 A1 (effective filing date November 1, 2011 is maintained.  Claims 1, 3, 10, 11 and 22-25 and 35 have been cancelled.
	Applicants have amended claim 26 to include clarifiers and a new limitation reading on an improvement, see Amendments to the Claims submitted December 1, 2021.  Applicants also assert claim 26 as amended reads on a “…surprising [and] unexpected finding that measuring the combination of transthyretin, apolipoprotein Al, transferrin, -2 microglobulin, and CA 125 II (first set of biomarkers) with IL-6 levels (second biomarker) increases specificity of the ovarian cancer assay”, see page 5 of the Remarks submitted December 1, 2021, 1st full paragraph. 
	Applicants further assert the combination of references “…do not meet the required burden for a case of prima facia obviousness because the references, either alone or in combination, do not provide any expectation of improved specificity of an ovarian cancer assay, let alone a reasonable expectation of success for at least the following reasons”, see last paragraph on page 5 of the Remarks.
Additionally, Applicants recite teachings within Scambia (1995) such as only 53% of patients with ovarian cancer had elevated levels of IL-6 and “IL-6 is not a useful tumour marker for ovarian cancer” that allegedly would dissuade one of ordinary skill in the art from implementing IL-6 in an assay for increasing specificity for detecting ovarian cancer, see page 6 of the Remarks, 1st paragraph.  Furthermore, Applicants state secondary reference, Abraham teaches “…the OVA1 test only had a specificity of 43%” and the additional references “are entirely unrelated to the recited biomarkers”, see 2nd paragraph on page 6 of the Remarks. 
In conclusion, Applicants aver at the time of filing “a person of ordinary skill in the art (“POSA”) would not have reasonably expected that measuring IL-6 would increase the specificity of an ovarian cancer assay measuring transthyretin, apolipoprotein A1, transferrin, -2 microglobulin, and CA 125 II. Rather, in view of the knowledge available at the time of filing, a POSA would have been directed away from using IL-6 and as such, there is not plausible expectation of success. For the Office Action to allege otherwise would be relying on impermissible hindsight”, see page 6 of Remarks, 3rd paragraph. 
Applicants’ arguments and points of view have been carefully considered, but fail to persuade.  
The 1995 Scambia reference Applicants frequently points to as containing a cornerstone detail to this pending 103 rejection, reads on IL-6 in a stand-alone assay or with one other candidate biomarker, opposed to Applicants’ currently claimed method that also factors in five additional candidate biomarkers. The difference in test parameters, candidate biomarkers and patient population should be accounted for while applying one statement from Scambia 1995 reference as an argument in attempts to dismantle the pending rejection. 
The arguments are not persuasive because when compared to the closest prior art herein, it is found to be directed to expected results and not unexpected results. The combination of references do teach the claimed invention. Hence, it would not have been unexpected for the combination of references to arrive at the expected results, wherein the specificity of the method is greater than 42% and about 89% with the sensitivity of the method is about 100% as achieved by Applicants.  Likewise, regarding the amount of IL-6 in the malignant sample is greater than 5.0 pg/mL and about 5.0 pg/mL or lower for the benign sample. 
The teachings of all these references embody all the tenets of the requirements for establishing a proper case of obviousness.
Moreover, in response to Applicants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). For these reasons herein and of record the rejection is maintained.
	 Scambia teaches a method of measuring IL-6 in serum from patients suspected to have gynecological tumors and healthy women, see abstract and “Patients” section on page 318; and Table 1 on page 319.  Normal healthy women had serum IL-6 levels within the range of 1.9-6pg/ml, whereas increased IL-6 serum levels were related to the presence of ovarian cancer and sensitivity can be determined, see abstract; and Results beginning on page 319.  Scambia also teaches implementing surgery and chemotherapy, see page 318, paragraph before Serum…section; and Post-operative evaluation section beginning on page 319.
Scambia does not teach the disclosed method further measuring transthyretin, apolipoprotein A1, transferrin, -2 microglobulin and CA 125 II within the subject’s sample, as well as these biomarkers were measured by ELISA, immunonephelometry and electrochemiluminescence and specificity and sensitivity for a diagnostic method was evaluated.  Scambia also does not teach the subjects tested were post-menopausal or pre-menopausal women.
	However, Abraham teaches the OVA1 test for evaluating five proteins, transthyretin, apolipoprotein A1, transferrin, 2 microglobulin and CA 125 II in serum from pre-menopausal and post-menopausal women, see “New…” section on page 249; and Table 2 on page 250.  Scores were established indicative of a benign or malignant condition, see page 249, 1st paragraph under "New..." title.  Moreover, Fung teaches one of ordinary skill in the art how to arrive at sensitivities and specificities for diagnostic assays, see section 0008 bridging pages 2 and 3; and sections 0097-0100 spanning pages 25 and 26.   Fung also instructs one of ordinary skill in the art if a diagnosis is made based on biomarker status, a physician/clinician is able to set forth additional tests, as well as a treatment regimen, such as chemotherapy, see page 29, section 5.5. Abe teaches immunoassay methods such as ELISA, immunoephelometry and electrochemiluminescence immunoassay (ECLIA method) for specific expression analysis, see page 2, section 0031.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to implement the teachings of all references because they read on determining the presence of a gynecological tumor with the analysis of expression of tumor markers and arrive at the expected results, the same specificities and sensitivities as those noted in the claims, see all references. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by all the references “protein-based biomarkers and [biomarker] combinations ...are useful in qualifying ovarian cancer status in a patient", see abstracts of Fung and Scambia; and all references herein.  

8.	The rejection of claims 26-34 and new claims 36 and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bertenshaw et al., US 2015/0031561 A1 (effective filing date February 24, 2011), and further in view of Scambia et al. (Int. J. Cancer 57(3): 318-323, May 1994), Fung et al., WO 2008/123948 A1 (published 16 October 2008) and Abe et al., US 2012/0045779 A1 (effective filing date November 1, 2011) is maintained and made.  Claims 1, 3, 10, 11 and 22-25 and 35 have been cancelled.
	Applicants argue “Bertenshaw fails to provide any details related to the effect IL-6 has on the specificity of any test or panel of biomarkers, much less the recited first set of biomarkers” and “[r]ather,…generically includes IL-6 in a “laundry list” of numerous potential biomarkers that…may give insights into pathways that are disrupted in ovarian cancer”, see Remarks submitted December 1, 2022, page 6, last paragraph.  Applicants further argue the standings of the Federal Circuit and the MPEP in regard to a laundry list and note “…a selective approach to reading a prior art reference is improper”, see page 7 of the Remarks.  
	Applicants conclude these arguments solely noting the teachings of Bertenshaw and positing for the said reasons the instant rejection fails to provide any reasonable expectation of success, see page 7 of the Remarks. 
Applicants' arguments have been carefully considered, but fail to persuade. 
While Applicants assert the alleged misgivings of Bertenshaw, the document teaches all 6 of the biomarkers and assessing them in a biological fluids (serum and plasma) from pre- and postmenopausal women utilizing ELISA and chemiluminescence.  The modification of Bertenshaw with the teachings of the secondary references is reasonable. This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. Moreover, the “expectation of success need only be reasonable, not absolute.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007).
Furthermore, a so called “laundry list” of therapeutic agents and cancers does not preclude the teachings of Bertenshaw. "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
For these reasons herein and of record the rejection is maintained. 
Bertenshaw teaches a method of predicting the ovarian cancer status of a subject comprising determining the concentration of biomarkers, including interleukin-6 (IL-6), transthyretin (TTR), apolipoprotein Al, CA125, transferrin and beta-2 microglobulin in a biological fluid from the subject using an OVA1 panel, ELISA and chemiluminescence, see Figure 15 on sheet 25; page 2, sections 0017 and 0018; page 3, sections 0022 and 0030; page 22, section 0124; and page 24, section 0138. Biological fluids included serum and plasma from both pre- and postmenopausal women, see Figure 16 on sheet 26; page 2, section 0017; page 7, section 0084; and page 32, section 0200. The taught method evaluated a change in the level of the biomarkers as compared with a control group of patients who do not have ovarian cancer, see page 2, sections 0017 and 0018.
	Bertenshaw does not teach the disclosed method further measuring particular taught markers by immunonephelometry and electrochemiluminsescence, the IL-6 cutoff value is about 5.0 pg/ml and a biomarker score was calculated.  
	However, Scambia teaches a predetermined cut-off of serum IL-6 was 6pg/ml, see abstract; and page 319, 1st column, 1st full paragraph.  This level is about 5.0 pg/ml. Moreover, Fung teaches one of ordinary skill in the art how to arrive at sensitivities and specificities for diagnostic assays, see section 0008 bridging pages 2 and 3; and sections 0097-0100 spanning pages 25 and 26.    Abe teaches immunoassay methods such as ELISA, immunoephelometry and electrochemiluminescence immunoassay (ECLIA method) for specific expression analysis, see page 2, section 0031.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to implement the teachings of all references because they read on determining the presence of a gynecological tumor with the analysis of expression of tumor markers and arrive at the expected results, the same specificities and sensitivities as those noted in the claims, see all references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by all the references “protein-based biomarkers and [biomarker] combinations ...are useful in qualifying ovarian cancer status in a patient", see abstracts of Fung and Scambia.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



/Alana Harris Dent/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
12 May 2021